

116 HR 5252 IH: Connecting Students to Great Jobs Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5252IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Harder of California introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to award competitive grants for the purpose of developing, offering, improving, and providing educational or career pathway programs for workers, to direct the Secretary of Education to establish a program that awards grants to State coalitions that build or expand career pathways programs in schools within the State, and to establish a program that awards grants to eligible agencies to carry out career pathways programs, and for other purposes.1.Short titleThis Act may be cited as the Connecting Students to Great Jobs Act. IShort-Term Accelerated Reskilling Tracks Career Pathways101.START Pathways to Careers FundTitle I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) is amended by adding at the end the following:FSTART Pathways to Careers Fund199.START Pathways to Careers program(a)Grants authorizedNot later than the end of the first full fiscal year after the date of enactment of the Connecting Students to Great Jobs Act, from funds appropriated under section 200(a)(1), the Secretary of Labor (in coordination with the Secretary of Education) shall award competitive grants to eligible entities described in subsection (c) for the purpose of developing, offering, improving, and providing educational or career pathway programs for workers.(b)Duration(1)In generalThe Secretaries may award a grant to an eligible entity for not more than a 6-year period.(2)Continuation of grantsAt the end of the initial 3-year grant period for a grant awarded to an eligible entity under this section, the Secretary shall evaluate, using the performance indicators under subsection (h), each program for which the eligible entity was awarded such grant to determine if eligible entity is eligible to receive such grant for an additional 3-year grant period.(c)Eligible entity(1)Partnerships with employers or an employer or industry partnership(A)General definitionFor purposes of this section, an eligible entity means any of the entities described in subparagraph (B) (or a consortium of any of such entities) in partnership with local employers or a local employer or local industry partnership representing multiple employers.(B)Description of entitiesThe entities described in this subparagraph are—(i)a junior college or a community college (as defined under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) to mean public 2-year State institutions of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges);(ii)a 4-year public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) that offers 2-year degrees, and that will use funds provided under this section for activities at the certificate and associate degree levels; or(iii)a postsecondary vocational institution, as defined in section 102(c) of the Higher Education Act of 1965.(2)Additional partners(A)Authorization of additional partnersIn addition to partnering with local employers or a local employer or local industry partnership representing multiple employers as described in paragraph (1)(A), an entity described in paragraph (1) may include in the partnership described in paragraph (1) one or more of the organizations described in subparagraph (B). Each eligible entity that includes one or more such organizations shall collaborate with the State or local board in the area served by the eligible entity.(B)OrganizationsThe organizations described in this subparagraph are as follows:(i)A provider of adult education (as defined in section 203) or an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(ii)A community-based organization.(iii)A joint labor-management partnership.(iv)A State board that oversees higher education.(v)A State educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).(vi)An elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).(vii)A local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).(viii)A State-based education focused nonprofit.(ix)An educational service agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).(x)Any other not-for-profit or community-based organization, with a proven record on job training (as determined by the Secretaries), that the Secretaries consider appropriate.(d)Educational or career pathway programFor purposes of this section, the Governor of the State in which at least one of the entities described in subsection (c) of an eligible entity is located shall establish criteria for an educational or career training pathway program leading to a recognized postsecondary credential for which an eligible entity submits a grant proposal under subsection (e).(e)ApplicationAn eligible entity seeking a grant under this section shall submit an application containing a grant proposal, for an educational or career pathway program leading to a recognized postsecondary credential, to the Secretaries at such time and containing such information as the Secretaries determine is required.(f)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that—(1)include a partnership, with local employers or a local employer or local industry partnership, that—(A)pays a portion of the costs of educational or career pathway programs; or(B)creates a career pathway by supporting employers who hire individuals who have attained a recognized postsecondary credential resulting from the educational or career training pathway program of the eligible entity;(2)enter into a partnership with a labor organization or labor-management training program to provide, through the program, technical expertise for occupationally specific education necessary for a recognized postsecondary credential leading to an occupation in a local high-skill, high-wage, or in-demand industry sector or occupation;(3)are focused on serving individuals with barriers to employment, students who are veterans including, active duty servicemembers who are otherwise eligible for educational assistance under chapter 30 of title 38, United States Code, spouses of members of the Armed Forces, children of members of the Armed Forces, and incumbent workers who are low-skilled and who need to increase their work-related skills;(4)include any eligible entities serving areas with high unemployment rates; and(5)are eligible entities that include an institution of higher education eligible for assistance under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.).(g)Use of fundsGrant funds awarded under this section shall be used for one or more of the following:(1)The development, offering, improvement, and provision of educational or career pathway programs, that provide relevant job training for skilled occupations, that lead to recognized postsecondary credentials, that will meet the needs of employers in high-skill, high-wage, or in-demand sectors or occupations (such as nursing, health care, agriculture, horticulture, food, natural resources, fire science, building trades, labor, computer science, and information technology) and that may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce.(2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary credential, including a degree, in high-skill, high-wage, or in-demand industry sectors or occupations, including by—(A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study;(B)expanding articulation agreements and policies that guarantee transfers between such institutions, including through common course numbering and use of a general core curriculum;(C)developing or enhancing student support services; and(D)establishing policies and processes for assessing and awarding course credit for work-related learning.(3)The creation of career pathway programs that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including a degree, including programs that—(A)blend basic skills and occupational training;(B)facilitate means of transitioning participants from non-credit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;(C)build or enhance linkages, including the development of dual enrollment programs and early college high schools, between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and title II of this Act);(D)are innovative programs designed to increase the provision of training for students, including students who are members of the National Guard or Reserves, to enter high-skill, high-wage, or in-demand industry sectors or occupations;(E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in a high-skill, high-wage, or in-demand industry sector or occupation, which shall include opportunities that transition individuals into employment; and(F)develop competency-based education programs that offer an outcome-oriented approach through which recognized postsecondary credentials are awarded based on successful demonstration of skills and proficiency.(4)A Pay-for-Success program that leads to a recognized postsecondary credential, for which an eligible entity—(A)enters into a partnership with an investor, such as a philanthropic organization that provides funding for a specific project to address a clear and measurable educational or career training need in the area to be served under the grant; and(B)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes and criteria agreed to by the Secretary.200.General provisions(a)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program established by section 199. Funds appropriated under this subsection shall remain available until the end of the 5th full fiscal year after the date of enactment of the Connecting Students to Great Jobs Act.(2)Administrative costNot more than 5 percent of the amounts made available under paragraph (1) may be used by the Secretaries for Federal administration of the program described in that subsection, including providing technical assistance and carrying out evaluations for the program described in that subsection.(3)Period of availabilityThe funds appropriated pursuant to paragraph (1) for a fiscal year shall be available for Federal obligation for that fiscal year and the succeeding 4 fiscal years.(b)Secretaries definedIn this subtitle, the term Secretaries means the Secretary of Labor and the Secretary of Education..102.START (Short-Term Accelerated Reskilling Tracks) Pathways to Careers Federal Pell Grants(a)Amendments for award years beginning on or after October 1, 2021, and ending not later than June 30, 2023Section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a–1) is amended by adding at the end the following:(k)START Federal Pell Grant applications(1)In general For the award years beginning on or after October 1, 2021, and ending not later than June 30, 2023, the Secretary shall carry out a program through which the Secretary shall award START Federal Pell Grants to students in eligible short-term programs.(2)Terms and conditionsEach START Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:(A)Student eligibilityA student who is eligible to receive a Federal Pell Grant under this subsection is a student who—(i)has not yet attained a baccalaureate degree or postbaccalaureate degree; and(ii)is enrolled, or accepted for enrollment, in an eligible short-term program at an institution of higher education.(B)Grant amountThe amount of a START Federal Pell Grant awarded under this subsection for an eligible student shall be determined under subsection (b)(2)(A), except that—(i)subsection (b)(4) shall be applied by substituting 5 percent for ten percent; and(ii)no increase shall be calculated under subsection (b)(7)(B) for such student.(C)Inclusion in duration limitsAny period during which a student receives a START Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in an eligible short-term program at an eligible institution on less than a full-time basis.(D)Effect on discontinued participationAn eligible student who receives a START Federal Pell Grant under this subsection shall receive such grant during the period in which the student is enrolled in a short-term program for which the student receives such grant and is making satisfactory academic progress, without regard to whether the short-term program ceases to be eligible for participation in the START Federal Pell Grant program under this subsection.(3)Eligible short-term program requirements(A)In generalTo be an eligible short-term program for purposes of this subsection, the Secretary shall determine that a short-term program meets the following:(i)The short-term program is made available to workers in the geographic area in which the program is offered.(ii)The short-term program prepares participants for employment opportunities in high-skill, high-wage, or in-demand sectors or occupations in such geographic area.(iii)The short-term program meets any other requirements that the Secretary determines appropriate.(B)Termination of eligible short-term program statusA short-term program may cease to be an eligible short-term program for purposes of this subsection if not less than 2 annual evaluations under paragraph (4) for such program demonstrate that the program does not meet the performance outcomes established by the Secretary on the metrics described in paragraph (4)(B)(ii).(4)Evaluations and reports(A)ReportsNot later than 3 years after the date that the first Federal Pell Grant is awarded under this subsection, and on an annual basis thereafter, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall evaluate each short-term program participating under this subsection in accordance with subparagraph (B), and report the results of such evaluation to the authorizing committees.(B)Evaluation of programsAn evaluation of a short-term program under subparagraph (A) shall—(i)evaluate the extent to which such short-term program meets the requirements under paragraph (3); and(ii)include both qualitative and quantitative evidence of—(I)the program’s alignment with workforce needs, including placement and retention in jobs related to the training provided by the program;(II)the effect, if any, this program has on matriculation of students attending 4-year institutions;(III)the extent to which students have sought a higher credential or degree or military service;(IV)employment rates after program completion;(V)earnings (either average earnings of completers or the share of completers earning more than the average high school graduate);(VI)program completion rates; and(VII)rates of continued education of those who have completed the program.(5)SunsetThe Secretary shall not have the authority to award Federal Pell Grants under this subsection after the date that is 7 years after the date of enactment of the Connecting Students to Great Jobs Act.(6)DefinitionsIn this subsection:(A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(B)High-skill; high-wageThe terms high-skill and high-wage are used as such terms are used in the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(C)Job training programThe term job training program means a career and technical education program at an institution of higher education that—(i)provides not less than 150 clock hours of instructional time over a period of not less than 8 weeks;(ii)provides training in partnership with the requirements of employers in the State or local area, which may include high-skill, high-wage, or in-demand sectors or occupations in the State or local area;(iii)provides a student, upon completion of the program, with a recognized postsecondary credential, that is widely recognized by local employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;(iv)utilizes work-based and worksite learning experiences, where appropriate and available, that—(I)are related to the employment for which the program provides training (such as employment in a sector or occupation described in clause (ii)); and(II)are supervised by an individual with expertise in the field; and(v)has been determined by the institution of higher education (after validation of that determination by an industry or sector partnership) to provide academic content, an amount of instructional time, and a recognized postsecondary credential that—(I)meet the hiring requirements of potential local employers;(II)allow the students to apply for any licenses or certifications that may be required to be employed in the local field for which the job training is offered;(III)may include integrated or basic skills courses; and(IV)may be offered as part of an eligible local eligible career pathways program.(D)Short-term programThe term short-term program means—(i)a career and technical education program that provides more than 320 clock hours and less than 600 clock hours of instruction;(ii)an educational or career pathway program that is part of a career pathway; or(iii)a job-training program.(E)WIOA termsThe terms career pathway, in-demand industry sector or occupation, and recognized postsecondary credential have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)..(b)Award years beginning on or after July 1, 2023Section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a–1), as amended by section 703 of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260), is further amended by adding at the end the following:(k)START Federal Pell Grant applications(1)In generalFor the award years beginning on or after July 1, 2023, the Secretary shall carry out a program through which the Secretary shall award START Federal Pell Grants to students in eligible short-term programs.(2)Terms and conditionsEach START Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:(A)Student eligibilityA student who is eligible to receive a Federal Pell Grant under this subsection is a student who—(i)has not yet attained a baccalaureate degree or postbaccalaureate degree; and(ii)is enrolled, or accepted for enrollment, in an eligible short-term program at an institution of higher education.(B)Grant amountThe amount of a START Federal Pell Grant awarded under this subsection for an eligible student shall be determined under subsection (b)(1), except that—(i)subsection (a)(2)(F) shall be applied by substituting 5 percent for ten percent; and(ii)(b)(5)(A)(i) shall not apply in calculating the total maximum Federal Pell Grant award for such student.(C)Inclusion in duration limitsAny period during which a student receives a START Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in an eligible short-term program at an eligible institution on less than a full-time basis.(D)Effect on discontinued participationAn eligible student who receives a START Federal Pell Grant under this subsection shall receive such grant during the period in which the student is enrolled in a short-term program for which the student receives such grant and is making satisfactory academic progress, without regard to whether the short-term program ceases to be eligible for participation in the START Federal Pell Grant program under this subsection.(3)Eligible short-term program requirements(A)In generalTo be an eligible short-term program for purposes of this subsection, the Secretary shall determine that a short-term program meets the following:(i)The short-term program is made available to workers in the geographic area in which the program is offered.(ii)The short-term program prepares participants for employment opportunities in high-skill, high-wage, or in-demand sectors or occupations in such geographic area.(iii)The short-term program meets any other requirements that the Secretary determines appropriate.(B)Termination of eligible short-term program statusA short-term program may cease to be an eligible short-term program for purposes of this subsection if not less than 2 annual evaluations under paragraph (4) for such program demonstrate that the program does not meet the performance outcomes established by the Secretary on the metrics described in paragraph (4)(B)(ii).(4)Evaluations and reports(A)ReportsNot later than 3 years after the date that the first Federal Pell Grant is awarded under this subsection, and on an annual basis thereafter, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall evaluate each short-term program participating under this subsection in accordance with subparagraph (B), and report the results of such evaluation to the authorizing committees.(B)Evaluation of programsAn evaluation of a short-term program under subparagraph (A) shall—(i)evaluate the extent to which such short-term program meets the requirements under paragraph (3); and(ii)include both qualitative and quantitative evidence of—(I)the program’s alignment with workforce needs, including placement and retention in jobs related to the training provided by the program;(II)the effect, if any, this program has on matriculation of students attending 4-year institutions;(III)the extent to which students have sought a higher credential or degree or military service;(IV)employment rates after program completion;(V)earnings (either average earnings of completers or the share of completers earning more than the average high school graduate);(VI)program completion rates; and(VII)rates of continued education of those who have completed the program.(5)SunsetThe Secretary shall not have the authority to award Federal Pell Grants under this subsection after the date that is 7 years after the date of enactment of the Connecting Students to Great Jobs Act.(6)DefinitionsIn this subsection:(A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(B)High-skill; high-wageThe terms high-skill and high-wage are used as such terms are used in the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(C)Job training programThe term job training program means a career and technical education program at an institution of higher education that—(i)provides not less than 150 clock hours of instructional time over a period of not less than 8 weeks;(ii)provides training in partnership with the requirements of employers in the State or local area, which may include high-skill, high-wage, or in-demand sectors or occupations in the State or local area;(iii)provides a student, upon completion of the program, with a recognized postsecondary credential, that is widely recognized by local employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;(iv)utilizes work-based and worksite learning experiences, where appropriate and available, that—(I)are related to the employment for which the program provides training (such as employment in a sector or occupation described in clause (ii)); and(II)are supervised by an individual with expertise in the field; and(v)has been determined by the institution of higher education (after validation of that determination by an industry or sector partnership) to provide academic content, an amount of instructional time, and a recognized postsecondary credential that—(I)meet the hiring requirements of potential local employers;(II)allow the students to apply for any licenses or certifications that may be required to be employed in the local field for which the job training is offered;(III)may include integrated or basic skills courses; and(IV)may be offered as part of an eligible local eligible career pathways program.(D)Short-term programThe term short-term program means—(i)a career and technical education program that provides more than 320 clock hours and less than 600 clock hours of instruction;(ii)an educational or career pathway program that is part of a career pathway; or(iii)a job-training program.(E)WIOA termsThe terms career pathway, in-demand industry sector or occupation, and recognized postsecondary credential have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)..IISchool to Career Pathways201.FindingsCongress finds the following:(1)In every congressional district, career and technical education programs and career-connected pathways programs play a vital role in ensuring workers remain competitive in high-wage, high-skill, and in-demand career fields, including computer science, robotics, information technology, health care, and the skilled trades, all of which have hundreds of thousands of job openings across the United States.(2)Every student should have access to career and technical education opportunities to learn how their academic background will prepare them for postsecondary education and a career.(3)Curriculum and course offerings should not be based on the assumption that every student has the same academic needs, interests, and goals. Instead, schools should prepare students for their individualized career goals by providing opportunities for students to discover and delve into their interests. These opportunities may include career and technical education, personalized learning, apprenticeships, early college and dual enrollment, and language immersion programs.(4)Specifically, career and technical education and dual enrollment programs integrate classroom learning with technical, job-specific skills to prepare students for high-skill careers in industries such as information technology, manufacturing, health science, nursing, medical professions, construction, engineering, and more. Under the Carl D. Perkins Vocational and Technical Education Act (20 U.S.C. 2301 et seq.), States receive funding to integrate career pathway programs with academic learning for students who choose to enroll in career and technical education programs.(5)Career and technical education programs currently serve 12,500,000 high school and college students and boast a high school graduation rate of about 90 percent, which is 15 percent higher than the national average.(6)Career-connected learning programs, which integrate college preparatory academics, technical training, work-based learning, and support, have had positive outcomes for students.(7)According to the Association for Career and Technical Education, 6 out of 10 students plan to pursue a career related to the career-connected learning programs they are exploring in high school.(8)Many skills-based industries have chronically struggled to fill open positions, as they face an increasing number of retiring baby boomers as well as a lack of qualified candidates with technical skills. For instance, of the 3,400,000 manufacturing jobs expected to open over the next decade, 2,000,000 are projected to go unfilled, accounting for approximately 9 percent, or $2,400,000,000, in forgone yearly revenue.(9)While career and technical education models have been piloted across the United States, grant programs need to be expanded to not only encourage additional school districts to offer students opportunities for career-connected learning, including apprenticeships, and project-based learning pathways but also to combat this severe skills-gap and remediate this economic pitfall.(10)Career and technical education programs should incentivize school districts to offer summer internships or course credit through opportunities created by business and community partnerships.202.State skills education coalitions(a)In generalBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Education shall award grants to States to establish a statewide career pathways coalition (in this section referred to as a coalition).(b)Eligible entitiesAny State agency responsible for carrying out educational programs in a State shall be eligible for a grant awarded under subsection (a).(c)Use of fundsFunds made available under such a grant shall be used for—(1)convening employers to discuss local workforce needs and trends;(2)reaching out to local and regional public or private partners and conducting research into local workforce needs and trends;(3)promoting skill standards and career paths that match local employers' needs;(4)helping to improve and govern the workforce development system;(5)bringing together businesses, faith-based and community organizations, educational institutions, labor unions, social service agencies, and other providers to implement programs and policies to improve labor market outcomes;(6)increasing economic mobility for workers; and(7)increasing awareness of programs and related economic opportunities.(d)ConditionsAs a condition for receipt of funds under such a grant, a State agency shall require a coalition to do the following:(1)Develop State plans for how to expand on existing evidence-based programs that are effectively providing nontraditional paths to students and recommendations on new programs that would provide both academic and real-world work experience (such as student apprenticeships, dual programs, career-connected or integrated programs that provide concurrent credit).(2)Establish a statewide career-connected learning system.(3)Promote diversity among apprentices by promoting outreach to underrepresented populations such as women and minorities, youth, individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and veterans.(4)Provide the Governor of the State and Secretary a list of findings and recommendations of the coalition regarding the elements of a successful statewide career-connected learning system.(5)Not later than 18 months after the date of the enactment of this Act, create a detailed and specific 4-year action plan for how the State school system can implement a statewide career-connected learning system, with a timeline for the implementation, and projected funding requirements of such system.(6)Not later than 2 years after the provision of such plan, the coalition shall report on the implementation and success of its plan, including best practices, and recommendations for improvement.(e)Membership(1)Number and appointmentEach coalition established through funds received under such a grant shall be comprised of—(A)at least one individual recommended by the State’s Public University Board or its equivalent representatives (as determined by the Governor); and(B)a minimum of 9 individuals who have public and private career or technical education experience, including course instruction, selected by the chief State school officer with approval from the State Board of Education or its equivalent and State Public University Board or its equivalent.(2)CompositionThe coalition shall be representative of the State’s geographical diversity. All geographical regions (as determined by the chief State school officer) must be represented by a minimum of one education stakeholder and one public or private industry stakeholder. A regional representative may be determined by residence or location of primary employment.(f)TerminationFederal funds received under such a grant shall terminate on the day after 6 years from the enactment of this Act.203.Secondary school to Career Pathways Innovation Grant Program(a)Career Pathways Innovation Grant Program established(1)In generalFrom amounts made available to carry out this section, the Secretary, after consultation with the Secretary of Labor, shall establish a career pathways innovation grant program, through which the Secretary shall award grants, on a competitive basis, to eligible agencies for the purpose of addressing the specialized skill needs of business and industry by carrying out programs of study and career pathways programs through school partnerships that support career pathways in high school and career exploration in the middle grades.(2)DurationA grant awarded under this section—(A)shall be for a period of 3 years; and(B)may be renewed for one additional 2-year period, if the eligible agency demonstrates sufficient progress in achieving the goals of the initial grant.(b)Application(1)In generalAn eligible agency desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, and in accordance with requirements under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(2)Contents; partnership agreementThe application submitted under paragraph (1) shall include—(A)an initial partnership agreement, entered into by the eligible agency and all members of the school partnership, that—(i)specifies the duties and responsibilities of each partner;(ii)describes the commitment of resources or materials to be provided by each partner toward the school partnership, ensuring that the business or industry partners in the school partnership provide an amount of resources, in cash or in-kind, toward the activities supported under the grant that equals or exceeds the amount contributed by the eligible agency and the amount to be provided by the grant under this section; and(iii)describes how the overall goals of the school partnership align with any statewide or regional workforce development strategies in existence at the time of the application, including those established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);(B)a description of how the eligible agency and members of the school partnership will collaborate to ensure the quality of the career pathways program offered under the grant, including any program that leads to an industry-recognized credential or recognized postsecondary credential earned as part of a career pathway;(C)identification of the goals and measures used to define progress toward student outcomes; and(D)a strategic plan describing the role and activities of the eligible agency and all members of the school partnership in supporting how the program will be sustained following the end of the grant.(c)Award basisIn awarding grants under this section, the Secretary shall—(1)ensure that, to the extent practicable based on the applications received under subsection (b)—(A)not less than 15 percent of the grant funds available to carry out this section are awarded to rural eligible agencies; and(B)not less than 5 percent of the grant funds available to carry out this section are awarded to eligible agencies that serve a substantial percentage of Indian or Native Hawaiian children; and(2)except to the extent necessary to comply with paragraph (1), give priority to—(A)any eligible agency whose school partnership includes an institution of higher education offering postsecondary credits, or an entity offering a registered apprenticeship program that is articulated through secondary school programming counting towards the registered apprenticeship requirements, through the career pathways program under the grant; and(B)any eligible agency whose career pathways program—(i)in a high school, offers concurrent enrollment opportunities for postsecondary credit; or(ii)leads to an industry-recognized credential.(d)Use of funds(1)Required use of fundsAn eligible agency receiving grant funds under this section shall use grant funds to build or expand a career pathways program featuring school partnerships that supports career pathways in high school and career exploration in the middle grades.(2)Permissive use of fundsAn eligible agency receiving grant funds under this section may use grant funds either during or outside of the school day or school year—(A)to hire a designated career pathways partnership coordinator to seek out and build relationships with business or industry partners to foster and manage the school partnerships supported under the grant;(B)for the costs of new equipment, infrastructure (such as facilities, technology, and staffing), or transportation related to the career pathways program;(C)to recruit, or assist with State licensure and credential requirements, career and technical education teachers, and others implementing career pathways programs;(D)to train or support the professional development of career and technical education teachers and others implementing career pathways programs, including providing externship opportunities for educators to spend time in industry;(E)for youth apprenticeship, internship, or experiential learning opportunities;(F)to provide, as part of the career pathways program, coursework that awards postsecondary credit at no cost to high school students; and(G)to support development of curricula that offer industry-certified credentials.(e)Requirements(1)Matching fundsAn eligible agency that receives a grant under this section shall provide, toward the cost of the activities assisted under the grant and from non-Federal sources, an amount equal to or greater than the amount of the grant. Such matching amount may be in cash or in-kind and shall include support from business or industry partners of a school partnership in accordance with the partnership agreement described in subsection (b)(2).(2)Participation of business or industry partnerIn any case where a business or industry partner included in an initial partnership agreement described in subsection (b)(2)(A) withdraws from a school partnership supported under a grant under this section, the eligible agency shall notify the Secretary immediately of the withdrawal and of the eligible agency's plan for obtaining a comparable business or industry partner.(f)Reports(1)Eligible agency reports(A)Interim reportsNot later than 18 months after receiving a grant under this section, the eligible agency shall submit a report to the Secretary demonstrating that the eligible agency is achieving sufficient progress toward the goals of the grant, and ensure that data collection aligns with the requirements under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and demonstrates how the program advances Perkins Career and Technical Education Act indicators.(B)Final reportsEach eligible agency receiving a grant under this section shall prepare and submit to the Secretary a final report regarding the use of funds from the grant, including the outcomes of the activities assisted under the grant, not later than 90 days after the end of the grant period.(2)Secretary reportsThe Secretary shall prepare and submit to the House Education and Labor Committee and the Senate Health, Education, Labor, and Pensions Committee, on an annual basis, a report regarding the grant program under this section that includes a summary of the reports received under paragraph (1) during the preceding year and the outcomes resulting from the use of grant funds.204.Career pathways technical assistance(a)In GeneralThe Secretary, acting through the Assistant Secretary of Career, Technical, and Adult Education, shall—(1)administer and manage the career pathways innovation grants awarded under section 203;(2)provide technical assistance to eligible agencies preparing grant applications under section 203(b); and(3)support career pathways partnership coordinators, or other personnel of eligible agencies that have received a grant under section 202, in order to ensure that—(A)the eligible agency participates in the required school partnership; and(B)the grant results in positive program outcomes.(b)Designated personnel for rural and native-Serving applicationsThe Secretary shall designate not less than 1 employee of the Office of Career, Technical, and Adult Education who will exclusively support rural and native-serving eligible agencies with the preparation of grant applications under section 203(b) and the development of school partnerships necessary to apply for and implement a grant under section 203.205.DefinitionsIn this title:(1)Business or industry partnerThe term business or industry partner means—(A)a local public or private business;(B)a local public or private industry;(C)a sector partnership (which has the meaning given the term industry or sector partnership in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));(D)a community partner; or(E)an intermediary organization.(2)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2302), including:(A)Work-based learningThe term work-based learning means sustained interactions with industry or community professionals in real workplace settings, to the extent practicable, or simulated environments at an educational institution that foster in-depth, firsthand engagement with the tasks required in a given career field, that are aligned to curriculum and instruction.(B)Program of studyThe term program of study means a coordinated, nonduplicative sequence of academic and technical content at the secondary and postsecondary level that—(i)incorporates challenging State academic standards, including those adopted by a State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965;(ii)addresses both academic and technical knowledge and skills, including employability skills;(iii)is aligned with the needs of industries in the economy of the State, region, Tribal community, or local area;(iv)progresses in specificity (beginning with all aspects of an industry or career cluster and leading to more occupation-specific instruction);(v)has multiple entry and exit points that incorporate credentialing; and(vi)culminates in the attainment of a recognized postsecondary credential.(3)Career-connected learningThe term career-connected learning means programs that integrate college preparatory academics, technical training, work-based learning, and support.(4)Career pathwayThe term career pathway means a combination of rigorous and high-quality education, training, and other services that—(A)aligns with the skill needs of industries in the economy of the State or regional economy involved;(B)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an apprenticeship, except in section 171);(C)includes counseling to support an individual in achieving the individual’s education and career goals;(D)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster;(E)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable;(F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential; and(G)helps an individual enter or advance within a specific occupation or occupational cluster.(5)Community partnerThe term community partner means a nonprofit organization that has expertise—(A)in the planning and delivery of education, career training, and related programs;(B)in forging coordination and cooperation between educators and other members of the community;(C)in training educators and other deliverers of educational services; or(D)in development and implementation of data systems that measure the progress of students, schools, and institutions of higher education, and career pathways programs.(6)Eligible agencyThe term eligible agency means—(A)a local educational agency;(B)a consortium of local educational agencies or an agent operating on behalf of the consortium; or(C)a school operated or funded by the Bureau of Indian Education.(7)ESEA DefinitionsThe terms high school, local educational agency, middle grades, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(8)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(9)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(10)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, and evaluation.(11)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).(12)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(13)School partnershipThe term school partnership means a partnership that—(A)shall include, at a minimum—(i)an eligible agency;(ii)instructors and faculty at an eligible agency; and(iii)one or more local business or industry partners; and(B)may also include one or more of the following partners:(i)A local community-based organization.(ii)A joint labor-management partnership.(iii)An institution of higher education.(iv)A State board or local board (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).(v)An apprenticeship college (as defined as an institution partnership that is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) and is an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)))).(vi)Any other entity that the Secretary, after consultation with the Secretary of Labor, considers appropriate.(14)SecretaryThe term Secretary means the Secretary of Education.(15)StateThe term State means each State of the United States, the District of Columbia, and the territories of Puerto Rico, Guam, American Samoa, Northern Mariana Islands, and U.S. Virgin Islands.(16)State educational agencyThe term State educational agency has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).